DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 09/08/2022, which are in response to USPTO Office Action mailed 06/08/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 2020/0371518 A1, hereinafter referred to as Kang).
Regarding claim 1, Kang teaches a method comprising ([0002], an apparatus and method for controlling an autonomous vehicle): 
controlling an operation of a vehicle feature of a vehicle according to an initial risk preference ([0049], the first autonomous driving control value (i.e. initial risk preference) refers to a control value of at least one parameter that is learned or set in advance in the vehicle before the vehicle comes to market; the value may be set by a developer based on driving rules and traffic safety and regulations; [0051], the at least one parameter may include steering angle, acceleration, deceleration, heading, roll, speed, turning radius, etc. information; here, the control value controls the operation of the vehicle), 
the operation of the vehicle feature according to the initial risk preference comprising an operation of the vehicle feature according to a risk estimate and a driver risk preference that is set to the initial risk preference (Table 1, the vehicle can be operated in an autonomous driving mode with the initial risk preference set as the driving pattern; [0049], the first autonomous driving control value (i.e. initial risk preference) refers to a control value of at least one parameter that is learned or set in advance in the vehicle before the vehicle comes to market; the value may be set by a developer based on driving rules and traffic safety and regulations, and can be applied to all drivers (i.e. driver risk preference is set to the initial risk preference); [0039], the vehicle detects the current driving situation; Table 2, different driving situations have different risk estimates; here, the autonomous vehicle drives according to the initial risk preference based on the driving situation that has a risk estimate); 
acquiring an observation of a driver behavior, the driver behavior comprising a behavior of a driver of the vehicle when the vehicle is in a context associated with the risk estimate, the driver behavior representing a risk tolerance of the driver ([0046], the driving pattern learning unit outputs a driving pattern of the driver by performing repetitive learning based on driver’s operation information (behavior) in the learning section; Table 2, shows the learning situations that are associated with a risk estimate; Fig. 4, after learning, the vehicle performs a much riskier and more aggressive vehicle maneuver; see also [0073] to [0074]; here, the learned driver behavior shows the risk tolerance and aggressiveness of the driver); 
updating the driver risk preference to a learned risk preference based on a comparison of the risk estimate with the risk tolerance of the driver over multiples drives ([0048], the driving pattern learning unit may learn a driving pattern of the driver by acquiring an error between the first autonomous driving control value (initial risk preference which the driver risk preference is originally set to) and at least one user control value (learned risk preference) which is calculated based on the driver’s operation information (risk tolerance during situation with risk estimate) through comparison therebetween, and updating the first autonomous driving control value so that the gradient of error converges to a minimum, to output a second autonomous driving control value (i.e. updating the driver risk preference); here, the driver behavior is learned when the driver is in risk estimate situations, is compared to the situation and to the initial risk preference, and the initial driver risk preference is updated based on the newly acquired information; [0007], outputting a driver learning pattern is done by performing repetitive learning based on driver operation information; [0051], the second autonomous driving value is set as a default value after completion of learning; here, the updating of the value is done repetitively over multiple drives); and 
controlling an operation of the vehicle feature according to the learned risk preference ([0051], the second autonomous driving control value (learned risk preference and updated driver risk preference) may be set as a default value to perform autonomous driving of the vehicle after completion of learning; here, the operation of autonomous driving occurs according to the learned risk preference).  

Regarding claim 8, Claim 8 corresponds in scope to claim 1 and is similarly rejected. Kang further teaches: A vehicle comprising ([0002], method and apparatus for controlling an autonomous vehicle): a vehicle feature ([0051], the second autonomous driving control value (learned risk preference and updated driver risk preference) may be set as a default value to perform autonomous driving of the vehicle after completion of learning; here, the operation of autonomous driving (i.e. vehicle feature) occurs according to the learned risk preference), a processor ([0021], the controller/control unit refers to a hardware device that includes a memory and a processor), and a non-transitory computer-readable storage medium comprising instructions that, when executed by the processor ([0022], control logic of the present disclosure may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit).

Regarding claim 2, Kang further teaches: The method of claim 1, wherein the context comprises at least one of a geometry of a road in proximity to the vehicle, a position of a road agent, a trajectory of the road agent, a velocity of the road agent, a time of day, and a weather condition at the time of day ([0039], the environment information collection unit collects surrounding environment information including road, traffic, and obstacle information, such as road attributes, curvatures, grades, intersections, junctions, crosswalks, and tollgates based on stored map information and camera data; Table 2, shows some examples of contexts where this information is used; Fig. 4, shows a context where position of road agents, trajectories of road agents, and velocities of road agents are known).
Regarding claim 9, Claim 9 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 21, Kang further teaches: The method of claim 1, wherein the vehicle feature is an adaptive cruise control feature, a lane departure warning feature, an automatic lane centering feature, a blind spot detection feature, a collision avoidance feature, or a combination of these features ([0051], the second autonomous driving control value (learned risk preference and updated driver risk preference) may be set as a default value to perform autonomous driving of the vehicle after completion of learning; here, the operation of autonomous driving occurs according to the learned risk preference; [0003], the autonomous driving includes advanced driver assistance systems; Table 3, the autonomous driving rules include maintaining distance to front vehicles (i.e. adaptive cruise control, collision avoidance), emergency braking (i.e. collision avoidance)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2020/0371518 A1, referred to as Kang), and further in view of Heckmann et al. (US 2020/0160077 A1, hereinafter referred to as Heckmann).
Regarding claim 3, Kang further teaches: The method of claim 1, wherein the context comprises: a detected trajectory and a detected velocity of a road agent, and a detected intersection ([0039], the environment information collection unit collects surrounding environment information including road, traffic, and obstacle information, such as road attributes, , intersections and junctions; Table 2, shows some examples of contexts where this information is used; Fig. 4, shows a context where position of road agents, trajectories of road agents, and velocities of road agents are known).
However, Kang does not explicitly teach a detected road agent approaching an intersection through which the road agent has right of way with respect to the vehicle, a forecasted distance between the vehicle and the road agent at a given time were the vehicle to cross the intersection at the given time and were the road agent to maintain the detected trajectory and the detected velocity, and a threshold deceleration by the road agent to avoid entering the intersection if the forecasted distance is less than a threshold distance.  
Heckmann teaches a detected road agent approaching an intersection through which the road agent has right of way with respect to the vehicle (Fig. 1, road agents 2-5 are approaching the intersection and have right of way with respect to vehicle 1; [0031], vehicles 2-4 are driving on the target lane and are approaching the intersection from the right side; vehicle 5 approaches the intersection from the left side on the traffic lane; [0033], the vehicle uses sensors to detect its surrounding environment, including the present traffic situation and gaps between other vehicles (i.e. detected trajectory of road agents, see also [0061]),, 
a forecasted distance between the vehicle and the road agent at a given time were the vehicle to cross the intersection at the given time and were the road agent to maintain the detected trajectory and the detected velocity (Fig. 1, shows gaps between vehicles 2-4, [0035], only safe gaps which can be used by the ego-vehicle may be recommended; the ego-vehicle plans to cross the intersection to enter the traveling lane in a gap between vehicles 2-4; [0062], the vehicle analyses the traffic to determine a gap or plurality of gaps between successive vehicles 2-4; [0067], a minimum gap size is determined; [0055], a low skill driver of vehicle 1 regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) in order to avoid a collision but a high skill driver can cross the intersection using the gaps without requiring the other vehicles 2-5 to decelerate due to the vehicle entering the intersection; [0070], if a determined gap size is larger than the set minimum gap size, then the driver can cross the intersection and join the traffic flow; here, the vehicle uses the gap size to forecast a distance between itself and the road agent at a given time were the vehicle to cross the intersection and were the road agent to maintain its detected trajectory and velocity, since crossing with appropriate gap size and driver ability means the other vehicles do not need to change their velocity), and 
a threshold deceleration by the road agent to avoid entering the intersection if the forecasted distance is less than a threshold distance ([0057], the driving maneuver of crossing the intersection can cause other traffic participants to react by braking when gap sizes are too small and the driver skill is low; [0055], other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection and the road agent is about to enter the intersection; here, when the distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid entering the intersection/avoid hitting vehicle 1, which is more than not decelerating at all, which is the threshold amount of deceleration).  
Kang and Heckmann are analogous art to the claimed invention since they are from the similar field of vehicle controls, driver behavior learning and assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kang with the context of Heckmann to create a vehicle control system and method that detects all road contexts and can help the driver navigate all driving situations to the comfort and preference of the driver.
The motivation for modification would have been to create a vehicle control system and method that detects all road contexts and can help the driver navigate all driving situations to the comfort and preference of the driver in order to improve the effectiveness of the system, avoid collisions, and improve the user experience.
Regarding claim 10, Claim 10 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4, Kang-Heckmann further teach: The method of claim 3, wherein the risk estimate reflects an estimated risk that a deceleration by the road agent would exceed the threshold deceleration were the vehicle to cross the intersection at the given time (Kang, [0039], the environment information collection unit collects surrounding environment information including road, traffic, and obstacle information, such as road attributes, curvatures, grades, intersections, junctions, crosswalks, and tollgates based on stored map information and camera data; Table 2, shows some examples of contexts where this information is used; Fig. 4, shows a context where position of road agents, trajectories of road agents, and velocities of road agents are known; here, each context has a risk estimate; Heckmann, Fig. 1, shows a driving scenario at a given time where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other driver to decelerate; here, the threshold deceleration is zero, meaning any deceleration of the surrounding vehicles exceeds the threshold deceleration; Fig. 1, if vehicle 1 enters the intersection at the given time and is driven by a driver with low driving skill, then the following vehicles 2-4 will be forced to decelerate, thus exceeding the threshold deceleration of zero, meaning the overall risk estimate is high). The motivation to combine the risk estimate with the defined situation would be to help the driver navigate all driving situations to the comfort and preference of the driver in order to improve the effectiveness of the system, avoid collisions, and improve the user experience.
Regarding claim 11, Claim 11 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 5, Kang-Heckmann further teach: The method of claim 3, wherein: the observation of the driver behavior comprises an observation of the vehicle crossing the intersection at the given time (Kang, [0046], the driving pattern learning unit outputs a driving pattern of the driver by performing repetitive learning based on driver’s operation information (behavior) in the learning section; Table 2, shows the learning situations that are associated with a risk estimate; Heckmann, [0055], the driver behavior can be to cross the intersection in front of other vehicles 2-4 at a given time and force them to adapt their behavior to avoid a collision; here, crossing the intersection shown in Fig. 1 demonstrates a high risk tolerance of the driver), and 
the driver behavior represents a risk tolerance that a deceleration by the road agent exceeds the threshold deceleration (Kang, [0046], the driving pattern learning unit outputs a driving pattern of the driver by performing repetitive learning based on driver’s operation information (behavior) in the learning section; Table 2, shows the learning situations that are associated with a risk estimate; Heckmann, [0055], the driver behavior can be to cross the intersection in front of other vehicles 2-4 at a given time and force them to adapt their behavior (i.e. decelerate) to avoid a collision; here, crossing the intersection shown in Fig. 1 demonstrates a high risk tolerance of the driver; the driving situation is a high risk estimate, and therefore executing crossing the intersection demonstrates a high risk tolerance by the driver; here, the threshold deceleration is zero, meaning any deceleration of the surrounding vehicles exceeds the threshold deceleration; Fig. 1, if vehicle 1 enters the intersection at the given time and is driven by a driver with low driving skill, then the following vehicles 2-4 will be forced to decelerate, thus exceeding the threshold deceleration of zero, demonstrating the driver has a risk tolerance to the road agent exceeding a threshold deceleration). The motivation to combine the risk estimate with the defined situation would be to help the driver navigate all driving situations to the comfort and preference of the driver in order to improve the effectiveness of the system, avoid collisions, and improve the user experience.
Regarding claim 12, Claim 12 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 13, Kang-Heckmann further teach: The vehicle of claim 10, wherein the forecasted distance at the given time would be greater than a zero distance (Kang, [0039], the environment information collection unit collects surrounding environment information including road, traffic, and obstacle information, such as road attributes, curvatures, grades, intersections, junctions, crosswalks, and tollgates based on stored map information and camera data; Heckmann, Fig. 1, shows gaps between vehicles 2-4, [0062], the vehicle analyses the traffic to determine a gap or plurality of gaps between successive vehicles 2-4; [0067], a minimum gap size is determined; here, the vehicle uses the gap size to forecast a distance between itself and the road agent at a given time; [0055], other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection; here, when the forecasted distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid a collision (i.e. when the distance between vehicles is zero); here, the forecasted distance is greater than a zero distance since the surrounding vehicles brake to avoid a zero distance scenarios).

Regarding claim 7, Kang further teaches: The method of claim 1, wherein: the operation of the vehicle feature according to the initial risk preference comprises an operation of a vehicle (Table 1, the vehicle can be operated in an autonomous driving mode with the initial risk preference set as the driving pattern; [0049], the first autonomous driving control value (i.e. initial risk preference) refers to a control value of at least one parameter that is learned or set in advance in the vehicle before the vehicle comes to market; the value may be set by a developer based on driving rules and traffic safety and regulations, and can be applied to all drivers (i.e. driver risk preference is set to the initial risk preference); [0039], the vehicle detects the current driving situation; Table 2, different driving situations have different risk estimates; here, the autonomous vehicle drives according to the initial risk preference based on the driving situation that has a risk estimate), and 
the risk tolerance reflects that the driver is tolerant to the risk estimate ([0046], the driving pattern learning unit outputs a driving pattern of the driver by performing repetitive learning based on driver’s operation information (behavior) in the learning section; Table 2, shows the learning situations that are associated with a risk estimate; Fig. 4, after learning, the vehicle performs a much riskier and more aggressive vehicle maneuver; see also [0073] to [0074]; here, the learned driver behavior shows the risk tolerance and aggressiveness of the driver).
However, Kang does not explicitly teach the operation of the vehicle feature comprises an operation of a vehicle user interface to present risk feedback via the vehicle user interface, and
the operation of the vehicle feature according to the learned risk preference comprises an operation of the vehicle user interface to suppress risk feedback via the vehicle user interface. However, Kang does teach a user input unit that receives input information from the driver of the vehicle during operation (Kang, [0079]).
Heckmann teaches the operation of the vehicle feature comprises an operation of a vehicle user interface to present risk feedback via the vehicle user interface ([0034], the system observes the environment of the vehicle and outputs recommendations and warnings (i.e. operates a vehicle feature to present risk feedback); [0042], the output can be to a display (i.e. user interface) to output a warning or recommendation to the driver (i.e. risk feedback)), and
the operation of the vehicle feature according to the learned risk preference comprises an operation of the vehicle user interface to suppress risk feedback via the vehicle user interface ([0074], if the ego-vehicle enters the intersection when the gap size is too small (i.e. high risk tolerance and high risk estimate), an appropriate assistance signal is generated (i.e. operation of the vehicle feature); [0076], generating the assistance signal may be suppressed when the ego-driver is determined to be an expert driver (i.e. high risk tolerance and low risk estimate); here, the system determines the learned risk preference by comparing the risk estimate to the risk tolerance of the driver, and outputs a signal to the driver based on the learned risk preference).
Kang and Heckmann are analogous art to the claimed invention since they are from the similar field of vehicle controls, driver behavior learning and assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kang with the operation feature of Heckmann to create a vehicle control system and method that operates a user interface to present risk feedback to the driver, and suppresses risk feedback via the vehicle user interface according to the learned risk preference.
The motivation for modification would have been to create a vehicle control system and method that operates a user interface to present risk feedback to the driver, and suppresses risk feedback via the vehicle user interface according to the learned risk preference in order to improve the effectiveness of the system, improve the user experience, and further provide user customization.
Regarding claim 14, Claim 14 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 15, Kang teaches a method comprising ([0002], an apparatus and method for controlling an autonomous vehicle): 
controlling an operation of a vehicle according to an initial risk preference ([0049], the first autonomous driving control value (i.e. initial risk preference) refers to a control value of at least one parameter that is learned or set in advance in the vehicle before the vehicle comes to market; the value may be set by a developer based on driving rules and traffic safety and regulations; [0051], the at least one parameter may include steering angle, acceleration, deceleration, heading, roll, speed, turning radius, etc. information; here, the control value controls the operation of the vehicle), 
acquiring an observation of a driver behavior, the driver behavior comprising a behavior of a driver of the vehicle when the vehicle is in a context associated with the risk estimate, the driver behavior reflecting that the driver is tolerant to the risk ([0046], the driving pattern learning unit outputs a driving pattern of the driver by performing repetitive learning based on driver’s operation information (behavior) in the learning section; Table 2, shows the learning situations that are associated with a risk estimate; Fig. 4, after learning, the vehicle performs a much riskier and more aggressive vehicle maneuver; see also [0073] to [0074]; here, the learned driver behavior shows the risk tolerance and aggressiveness of the driver); 
updating the driver risk preference to a learned risk preference based on a comparison of the risk estimate with the driver behavior reflecting that the driver is tolerant to the risk over multiples drives ([0048], the driving pattern learning unit may learn a driving pattern of the driver by acquiring an error between the first autonomous driving control value (initial risk preference which the driver risk preference is originally set to) and at least one user control value (learned risk preference) which is calculated based on the driver’s operation information (risk tolerance during situation with risk estimate) through comparison therebetween, and updating the first autonomous driving control value so that the gradient of error converges to a minimum, to output a second autonomous driving control value (i.e. updating the driver risk preference); here, the driver behavior is learned when the driver is in risk estimate situations, is compared to the situation and to the initial risk preference, and the initial driver risk preference is updated based on the newly acquired information; [0007], outputting a driver learning pattern is done by performing repetitive learning based on driver operation information; [0051], the second autonomous driving value is set as a default value after completion of learning; here, the updating of the value is done repetitively over multiple drives); and 
controlling an operation of the vehicle according to the learned risk preference ([0051], the second autonomous driving control value (learned risk preference and updated driver risk preference) may be set as a default value to perform autonomous driving of the vehicle after completion of learning; here, the operation of autonomous driving occurs according to the learned risk preference).
However, Kang does not explicitly teach controlling an operation of a vehicle user interface of a vehicle according to an initial risk preference, the operation according to the initial risk preference comprising an operation to present risk feedback via the vehicle user interface according to a risk estimate of a risk and a driver risk preference that is set to the initial risk preference5Application Serial No.: 16/836,429Docket No.: 108749-299 / 2019-1059; controlling an operation of the vehicle user interface according to the learned risk preference; and the operation according to the learned risk preference comprising an operation to suppress risk feedback via the vehicle user interface. However, Kang does teach a user input unit that receives input information from the driver of the vehicle during operation (Kang, [0079]).
Heckmann teaches controlling an operation of a vehicle user interface of a vehicle according to an initial risk preference ([0034], the system observes the environment of the vehicle and outputs recommendations and warnings (i.e. operates a vehicle feature to present risk feedback); [0042], the output can be to a display (i.e. user interface) to output a warning or recommendation to the driver (i.e. risk feedback) according to the initial risk preference), 
the operation according to the initial risk preference comprising an operation to present risk feedback via the vehicle user interface according to a risk estimate of a risk and a driver risk preference that is set to the initial risk preference ([0034], the system observes the environment of the vehicle and outputs recommendations and warnings (i.e. risk feedback via the vehicle user interface); [0038], the driver assistance and display (i.e. user interface) outputs are based on a trained model for specific driving scenarios (i.e. an initial risk preference); Fig. 1, shows a driving scenario at a given time where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other drivers to decelerate; [0020], a model is used based on theoretical considerations on how the driver behavior should be in the current traffic environment (i.e. a driver risk preference); here, the model of what driver behavior should be in the current traffic environment is the initial risk preference and the driver risk preference); and
controlling an operation of the vehicle user interface according to the learned risk preference ([0074], if the ego-vehicle enters the intersection when the gap size is too small (i.e. high risk tolerance and high risk estimate), an appropriate assistance signal is generated (i.e. operation of the vehicle feature); [0076], generating the assistance signal may be suppressed when the ego-driver is determined to be an expert driver (i.e. high risk tolerance and low risk estimate); here, the system determines the learned risk preference and controls the operation of the vehicle user interface accordingly);
the operation according to the learned risk preference comprising an operation to suppress risk feedback via the vehicle user interface ([0074], if the ego-vehicle enters the intersection when the gap size is too small (i.e. high risk tolerance and high risk estimate), an appropriate assistance signal is generated (i.e. operation of the vehicle feature); [0076], generating the assistance signal may be suppressed when the ego-driver is determined to be an expert driver (i.e. high risk tolerance and low risk estimate); here, the system determines the learned risk preference by comparing the risk estimate to the risk tolerance of the driver, and outputs a signal to the driver based on the learned risk preference).
Kang and Heckmann are analogous art to the claimed invention since they are from the similar field of vehicle controls, driver behavior learning and assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kang with the operation feature of Heckmann to create a vehicle control system and method that operates a user interface to present risk feedback to the driver, and suppresses risk feedback via the vehicle user interface according to the learned risk preference.
The motivation for modification would have been to create a vehicle control system and method that operates a user interface to present risk feedback to the driver, and suppresses risk feedback via the vehicle user interface according to the learned risk preference in order to improve the effectiveness of the system, improve the user experience, and further provide user customization.

Regarding claim 16, Kang-Heckmann further teach: The method of claim 15, wherein the context comprises at least one of a geometry of a road in proximity to the vehicle, a position of a road agent, a trajectory of the road agent, a velocity of the road agent, a time of day, and a weather condition at the time of day ([0039], the environment information collection unit collects surrounding environment information including road, traffic, and obstacle information, such as road attributes, curvatures, grades, intersections, junctions, crosswalks, and tollgates based on stored map information and camera data; Table 2, shows some examples of contexts where this information is used; Fig. 4, shows a context where position of road agents, trajectories of road agents, and velocities of road agents are known).  

Regarding claim 17, Kang-Heckmann further teach: The method of claim 16, wherein the context comprises: a detected trajectory and a detected velocity of a road agent approaching an intersection through which the road agent has right of way  with respect to the vehicle (Kang, [0039], the environment information collection unit collects surrounding environment information including road, traffic, and obstacle information, such as road attributes, , intersections and junctions; Table 2, shows some examples of contexts where this information is used; Fig. 4, shows a context where position of road agents, trajectories of road agents, and velocities of road agents are known; Heckmann, Fig. 1, road agents 2-5 are approaching the intersection and have right of way with respect to vehicle 1; [0031], vehicles 2-4 are driving on the target lane and are approaching the intersection from the right side; vehicle 5 approaches the intersection from the left side on the traffic lane; [0033], the vehicle uses sensors to detect its surrounding environment, including the present traffic situation and gaps between other vehicles (i.e. detected trajectory of road agents, see also [0061]),
a forecasted distance between the vehicle and the road agent at a given time were the vehicle to cross the intersection at the given time and were the road agent to maintain the detected trajectory and the detected velocity (Heckmann, Fig. 1, shows gaps between vehicles 2-4, [0035], only safe gaps which can be used by the ego-vehicle may be recommended; the ego-vehicle plans to cross the intersection to enter the traveling lane in a gap between vehicles 2-4; [0062], the vehicle analyses the traffic to determine a gap or plurality of gaps between successive vehicles 2-4; [0067], a minimum gap size is determined; [0055], a low skill driver of vehicle 1 regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) in order to avoid a collision but a high skill driver can cross the intersection using the gaps without requiring the other vehicles 2-5 to decelerate due to the vehicle entering the intersection; [0070], if a determined gap size is larger than the set minimum gap size, then the driver can cross the intersection and join the traffic flow; here, the vehicle uses the gap size to forecast a distance between itself and the road agent at a given time were the vehicle to cross the intersection and were the road agent to maintain its detected trajectory and velocity, since crossing with appropriate gap size and driver ability means the other vehicles do not need to change their velocity), and 
a threshold deceleration by the road agent to avoid entering the intersection if the forecasted distance is less than a threshold distance (Heckmann, [0057], the driving maneuver of crossing the intersection can cause other traffic participants to react by braking when gap sizes are too small and the driver skill is low; [0055], other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection and the road agent is about to enter the intersection; here, when the distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid entering the intersection/avoid hitting vehicle 1, which is more than not decelerating at all, which is the threshold amount of deceleration). The motivation for modification would have been to create a vehicle control system and method that detects all road contexts and can help the driver navigate all driving situations to the comfort and preference of the driver in order to improve the effectiveness of the system, avoid collisions, and improve the user experience.

Regarding claim 18, Kang-Heckmann further teach: The method of claim 17, wherein the risk estimate reflects an estimated risk that a deceleration by the road agent would exceed the threshold deceleration were the vehicle to cross the intersection at the given time (Kang, [0039], the environment information collection unit collects surrounding environment information including road, traffic, and obstacle information, such as road attributes, curvatures, grades, intersections, junctions, crosswalks, and tollgates based on stored map information and camera data; Table 2, shows some examples of contexts where this information is used; Fig. 4, shows a context where position of road agents, trajectories of road agents, and velocities of road agents are known; here, each context has a risk estimate; Heckmann, Fig. 1, shows a driving scenario at a given time where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other driver to decelerate; here, the threshold deceleration is zero, meaning any deceleration of the surrounding vehicles exceeds the threshold deceleration; Fig. 1, if vehicle 1 enters the intersection at the given time and is driven by a driver with low driving skill, then the following vehicles 2-4 will be forced to decelerate, thus exceeding the threshold deceleration of zero, meaning the overall risk estimate is high). The motivation to combine the risk estimate with the defined situation would be to help the driver navigate all driving situations to the comfort and preference of the driver in order to improve the effectiveness of the system, avoid collisions, and improve the user experience.

Regarding claim 19, Kang-Heckmann further teach: The method of claim 18, wherein: the observation of the driver behavior comprises an observation of the vehicle crossing the intersection at the given time (Kang, [0046], the driving pattern learning unit outputs a driving pattern of the driver by performing repetitive learning based on driver’s operation information (behavior) in the learning section; Table 2, shows the learning situations that are associated with a risk estimate; Heckmann, [0055], the driver behavior can be to cross the intersection in front of other vehicles 2-4 at a given time and force them to adapt their behavior to avoid a collision; here, crossing the intersection shown in Fig. 1 demonstrates a high risk tolerance of the driver), and 
the driver behavior represents a risk tolerance that a deceleration by the road agent exceeds the threshold deceleration (Kang, [0046], the driving pattern learning unit outputs a driving pattern of the driver by performing repetitive learning based on driver’s operation information (behavior) in the learning section; Table 2, shows the learning situations that are associated with a risk estimate; Heckmann, [0055], the driver behavior can be to cross the intersection in front of other vehicles 2-4 at a given time and force them to adapt their behavior (i.e. decelerate) to avoid a collision; here, crossing the intersection shown in Fig. 1 demonstrates a high risk tolerance of the driver; the driving situation is a high risk estimate, and therefore executing crossing the intersection demonstrates a high risk tolerance by the driver; here, the threshold deceleration is zero, meaning any deceleration of the surrounding vehicles exceeds the threshold deceleration; Fig. 1, if vehicle 1 enters the intersection at the given time and is driven by a driver with low driving skill, then the following vehicles 2-4 will be forced to decelerate, thus exceeding the threshold deceleration of zero, demonstrating the driver has a risk tolerance to the road agent exceeding a threshold deceleration). The motivation to combine the risk estimate with the defined situation would be to help the driver navigate all driving situations to the comfort and preference of the driver in order to improve the effectiveness of the system, avoid collisions, and improve the user experience. 

Regarding claim 20, Kang-Heckmann further teach: The method of claim 18, wherein the forecasted distance at the given time would be greater than a zero distance (Kang, [0039], the environment information collection unit collects surrounding environment information including road, traffic, and obstacle information, such as road attributes, curvatures, grades, intersections, junctions, crosswalks, and tollgates based on stored map information and camera data; Heckmann, Fig. 1, shows gaps between vehicles 2-4, [0062], the vehicle analyses the traffic to determine a gap or plurality of gaps between successive vehicles 2-4; [0067], a minimum gap size is determined; here, the vehicle uses the gap size to forecast a distance between itself and the road agent at a given time; [0055], other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection; here, when the forecasted distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid a collision (i.e. when the distance between vehicles is zero); here, the forecasted distance is greater than a zero distance since the surrounding vehicles brake to avoid a zero distance scenarios).
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
Applicant argues that Kang fails to disclose an initial risk preference and a learned driver risk preference. Applicant does not agree that a control value α of at least one parameter is the equivalent of an initial risk preference. Applicant states the parameter that is associated with the control value α is described at one of "steering angle information, acceleration/deceleration information, heading/roll information calculated by various combinations thereof, relative speed information, lateral/longitudinal acceleration information or turning radius information." Kang, [0052]. Applicant states these parameters are all performance characteristics of the vehicle, which can in no way whatsoever be reasonably interpreted as a risk preference. Although paragraph [0054] does mention a collision risk w1, it is in the context of a compensation weight applied to an error between the control value α and an observed user control value β. Further, paragraph [0054] describes the compensation weight w merely as a component of a validity test of a user control value βi, which cannot be interpreted as a learned driver risk preference. Thus, this compensation weight cannot be reasonably interpreted as a both an initial risk preference and a learned driver risk preference. 
However, Examiner respectfully disagrees. Kang teaches an initial risk preference and a learned driver risk preference (Table 1, initial risk preference set as the driving pattern; [0049], the first autonomous driving control value α (i.e. initial risk preference) refers to a control value of at least one parameter that is learned or set in advance in the vehicle before the vehicle comes to market; the value may be set by a developer based on driving rules and traffic safety and regulations, and can be applied to all drivers (i.e. driver risk preference is set to the initial risk preference); [0048], the driving pattern learning unit may learn a driving pattern of the driver, and updating the first autonomous driving control value, to output a second autonomous driving control value). The control value α is updated based on the user control value β. Kang teaches the driving pattern learning unit learns a driving pattern of the driver by acquiring an error δ between a first autonomous driving control value α and at least one user control value β, and updating the first autonomous driving control value α so that the error converges on a minimum critical value, and outputting a second autonomous control value α’ as a result of the above learning (Kang, [0048]). The user control value βi may be varied according to tendency, state, etc. of the driving operating the driving device (Kang, [0050]). The driving pattern learning unit may apply a compensation weight w to the error δ to test the validity of the user control value βi (Kang, [0054]). The compensation weight w may be set according to collision risk or ride comfort based on the driver’s operation information (Kang, [0054]). Here, Kang teaches the parameter α is based on user control and compensation weight, which is dependent on a collision risk based on a driver’s operation information. Thus, Kang teaches an initial risk preference α which is updated based on a learned driver risk preference.
Additionally, Applicant argues Heckmann does not disclose using a threshold deceleration to avoid entering the intersection. Heckmann only discloses using the distance between vehicles, the speed of the vehicles, and the driver’s gazing tendencies to alert the user.
However, Examiner respectfully disagrees. Heckmann teaches a threshold deceleration by the road agent to avoid entering the intersection if the forecasted distance is less than a threshold distance ([0057], the driving maneuver of crossing the intersection can cause other traffic participants to react by braking when gap sizes are too small and the driver skill is low; [0055], other vehicles 2-4 might adapt their behavior (decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection and the road agent is about to enter the intersection). Here, when the distance between vehicles is too small (i.e. less than a threshold distance), the road agent might have to decelerate to avoid entering the intersection/avoid hitting vehicle 1, which is more than not decelerating at all, which is the threshold amount of deceleration. This means any deceleration at all is the threshold deceleration that is used by the road agent to avoid entering the intersection is the forecasted distance is less than a threshold distance. Thus, Heckmann discloses this limitation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664